Title: To Thomas Jefferson from Rayneval, 8 September 1790
From: Gérard de Rayneval (Reyneval), Joseph Matthias
To: Jefferson, Thomas



Monsieur
Paris le 8. 7bre. 1790

J’ai été infiniment sensible à la lettre obligeante dont vous m’avez honoré. Vous devez être bien sûr que je suis dans ce pays-cy une des personnes qui vous regrettent le plus, mais qui, en même tems, vous voyent avec le plus de plaisir dans la place de confiance que vous occupez. Vos services et vos talents vous y ont appellés; et vous devez avoir éprouvé un sentiment bien doux en recevant une marque aussi éclatante de la justice de vos concitoyens. Je vous prie, Monsieur, de me conserver dans votre Souvenir. C’est un retour que vous devez aux sentimens d’attachement et de considération que je vous ai voüés, et avec lesquels j’ai l’honneur d’être, Monsieur, Votre très-humble et très-obéissant serviteur,

De Rayneval

